Title: To James Madison from Seal, Hayes, & Company and Others, 9 January 1802 (Abstract)
From: Seal, Hayes, & Company
To: Madison, James


9 January 1802, Wilmington, Delaware. The signatories—merchants and U.S. citizens—inform JM that their brig, Polly and Phebe, Thomas Guyer, master and supercargo, left Wilmington on 27 Oct. with a cargo worth $15,000; the vessel itself was worth $5,000. The captain sold part of the cargo at St. Thomas “for money which he took on board” and proceeded to Jacmel. Soon after leaving that port the brig was captured by a British sloop of war and carried into Jamaica, as described in the enclosed copy of a letter from Guyer. There was no contraband aboard and the ship’s papers were in order; “we cannot conjecture any pretext for the Capture except that suggested by the Captain in his letter, that the Vessel was from Jaquemel.” In a postscript they refer to enclosed copy of Captain Guyer’s letter from St. Thomas, which states that news of peace had arrived there.
 

   RC and enclosures (DNA: RG 76, British Spoliations, 1794–1824, Unsorted Papers). RC 2 pp.; also signed by John and William Warner and John Way. Enclosures are two letters from Capt. Thomas Guyer to Seal, Hayes, & Company. The first, dated 23 Nov. 1801 (2 pp.), was written from St. Thomas and stated that the market for flour was very bad as “the place is full of it and in no demand.” Guyer further commented that the flour market was bad throughout the West Indies but that he would try the city of Santo Domingo, adding in a postscript that the government of St. Thomas had that day received news of the peace between France and England “which puts a stop to all business at present.” His second letter, written on 12 Dec. from Jamaica (2 pp.), told of his capture on leaving Jacmel and declared that he had no cargo on board except what he had brought from Wilmington.

